Citation Nr: 1759882	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-01 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was remanded by the Board in April 2015 and April 2016 for additional development. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not originate in service or within a year of service, and is not otherwise etiologically related to service.

 2. The Veteran's tinnitus did not originate during active service or within a year of service discharge, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

 2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA's duty to notify was satisfied by the letter dated in January 2011.  

The VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103 (2012).  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The June 2016 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history and offered opinions supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion also substantially complied with the April 2016 remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance, rather than absolute compliance, with remand orders).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2017). 


II.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (i.e., a nexus) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or (2) the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

When there is an approximate balance of positive and negative evidence on an issue material to a determination, the VA resolves reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran submits that he has bilateral hearing loss as a result of noise exposure during active service, specifically from acoustic trauma due to his service as an artilleryman and his service in the motor pool.  Medical evidence of record establishes that the Veteran has a current disability of bilateral hearing loss for VA purposes.  In-service acoustic trauma has been conceded based on the Veteran's military occupational specialty (MOS) of Field Artillery and his engine noise exposure in the motor pool.  Based on the facts and circumstances of his service, the Board concedes that the Veteran was exposed to noise while in service and finds that the Veteran has a current diagnosis of bilateral hearing loss.  As such, what remains for consideration is whether the Veteran's bilateral hearing loss is etiologically related to his noise exposure in active service.

The Board observes that although the Veteran reports having been exposed to artillery noise and engine noise, his audiograms reflect improvement in his hearing, particularly in his left ear, from his enlistment in August 1971 to his separation in August 1973, without any record of treatment during service.  Neither examination reflects impaired hearing under 38 C.F.R. § 3.385 and no other audiometric examinations appear in his service treatment records (STRs).  

The Veteran was afforded an induction audiogram in August 1971.  The test results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NR
10
LEFT
20
25
5
NR
5
	
The Veteran's May 1973 separation examination audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
15
LEFT
0
0
0
NR
10

During a May 2008 audiology consultation, the examiner noted that the Veteran's primary audiological complaint was bilateral tinnitus.  The examiner found that the Veteran's pure tone audiometry revealed a normal to moderately-severe degree sloping sensory hearing loss bilaterally and that his immittance results were consistent with normal middle ear function.  The Veteran's word recognition scores were 94% for each ear.  The Board notes that this examiner did not include the results of the pure tone audiometry examination in his report nor the test used for the word recognition score, so the Board cannot determine whether the Veteran's hearing was impaired under 38 C.F.R. § 3.385 at that time. In the audiology consult report for this examination, the consult was categorized as "non service connected" and stated that the Veteran had tinnitus for several years.

In the April 2011 VA examiner's report, the examiner found that the Veteran has bilateral hearing loss under 38 C.F.R. § 3.385 and concluded that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The examiner noted that the Veteran stated that he has experienced tinnitus for many years but could not recall the onset of the condition.  The examiner also noted that when the Veteran had an audiological consultation three years earlier, he stated that he had tinnitus for 5 to 6 years.  The examiner found that the Veteran had high risk noise exposure in the military related to his training with artillery pieces and working in the motor pool.  The examiner found that the Veteran's hearing was assessed by valid procedures at enlistment and discharge and that the data showed normal auditory thresholds bilaterally.  The examiner noted that the Veteran had exposure to noise post-military because of his occupation in home repair and concluded that the hearing loss was not related to service.  The examiner also found that the Veteran's tinnitus was not related to military acoustic trauma as his discharge hearing test did not display evidence of cochlear impairment, which does not support a claim for tinnitus being related to military acoustic trauma.

In the August 2015 VA examiner's report, the examiner found that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The examiner noted that she gave the Veteran the benefit of the doubt due to the high risk of noise exposure in his MOS.  The examiner stated that the Veteran had normal auditory thresholds at entrance and separation, without a significant decrease during service, so hearing loss incurred during service had been ruled out.  The examiner stated that she could only speculate why the Veteran's threshold readings had improved and stated that test retest variability, a potential explanation of the improved audiometric evaluations, depends on the measurement environment and whether or not background noise was present.  The examiner also noted that the improvement in low frequency thresholds indicate the possibility or the presence of temporary threshold shift.  Citing at 2005 study by the Institute of Medicine (IOM), the examiner stated that there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure, indicating that the hearing loss should occur at the time of the noise exposure.  The examiner stated that as the Veteran's hearing was normal at discharge and there was no permanent significant threshold shift greater than normal progression and test retest variability during military service, there was no basis on which to conclude that the Veteran's current hearing loss was causally related to military service, including noise exposure.  The examiner noted that the Veteran reported onset of tinnitus in about 2005.  The examiner concluded that the Veteran's tinnitus most likely had an onset post-military service because the Veteran had post-military onset of hearing loss, and tinnitus is highly associated with hearing loss.

In the June 2016 VA examiner's report, the examiner found that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The examiner recounted the Veteran's testimony about his noise exposure and determined that his MOS was commensurate with hazardous noise exposure.  The examiner stated that she was aware that the Veteran reported not having a proper exit examination, but stated that she cannot ignore the exit examination data from May 1973.  Pursuant to the remand, the examiner explained considerations for test retest variability, which may account for the improvement in the Veteran's audiometric results.  The examiner noted that there was no evidence of a temporary auditory shift in the Veteran's STRs, that the Veteran did not use any sick calls for hearing problems when he had used sick calls for other medical problems, and that the Veteran did not report hearing loss or tinnitus within the first year after discharge.  Also pursuant to the remand, the examiner explained that the IOM report is the most comprehensive review of the noise exposure for Veterans and that the Kujawa study cited in the remand was less reliable as it was only a study on mice, which are genetically and physiologically different than humans.  The examiner therefore found that the Veteran's bilateral hearing loss was not related to service.  During the examination, the Veteran reported that that he was not sure when the tinnitus started, but reported that he did not have tinnitus as a child.  The examiner noted that the Veteran reported in May 2008 that the tinnitus had begun 5 to 6 years earlier and found the Veteran's report of tinnitus onset inconsistent.  The examiner therefore concluded that the Veteran's tinnitus was less likely than not caused by military noise exposure.  

Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  These standards are met in the June 2016 evaluation.

The June 2016 VA examiner based her opinion on an accurate understanding of the Veteran's medical history, addressing the entrance and exit audiometric tests, the Veteran's STRs, the Veteran's MOS and post-service occupation, and the Veteran's lay statements over multiple years.  The examiner clearly explained how the Veteran's medical history compares to multiple medical reports, how test retest could affect the results of audiometric tests, and how the Veteran's results could show improvement.  The Board finds the June 2016 VA examiner's opinion to be well-reasoned, and consistent with the Veteran's medical history, and therefore probative of the question of the etiology of the Veteran's bilateral hearing loss and tinnitus.

The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  The Veteran is competent to provide an opinion about when he started noticing hearing loss and tinnitus.  However, in this case, the question of whether the Veteran's hearing loss and tinnitus are related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in opining the etiology of hearing loss and tinnitus are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on the etiology of his hearing loss and tinnitus.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

After a review of all the evidence, the Board finds that service connection for bilateral hearing loss is not warranted. 

Hearing loss is a chronic disease that is found to occur in service if it manifested to a compensable degree in active service or within one year of separation.  38 C.F.R. §§ 3.307, 3.309 (2017).  When a chronic disease is shown in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b) (2017).  

A review of the Veteran's STRs do not reveal any complaints of, or treatment for, hearing loss, and the Veteran denied ear trouble or hearing loss on both his entrance and separation examinations.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a medically sound basis for attributing the Veteran's hearing loss to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that the Veteran's audiometric examination at separation falls well within the normal range of hearing acuity.  The Veteran submits that his hearing test at separation was not valid because the test at discharge was no more than a person whispering and talking to him.  However, the examiner at separation provided specific measurements consistent with typical audiometric examinations.  Without further indications of improper testing methods, the Board finds no reason to ignore the separation examination data.

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Board notes that the Veteran can competently report the onset and continuity of hearing loss symptoms, and even if the Board were to interpret the Veteran's statements that his hearing loss has continued since service, an actual diagnosis of sensorineural hearing loss nevertheless requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

To the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical evidence of record, specifically the June 2016 VA examination report when taken in conjunction with the April 2011 and August 2015 examination reports.  The examiners have training, knowledge, and expertise on which they relied to form their opinion, and they provided persuasive rationales in forming their negative nexus opinions.  There is no medical evidence to the contrary.  The June 2016 examiner noted that a standard threshold shift did not occur in either ear when comparing entrance and separation audiometric examinations.  The Board finds the clinical evidence more persuasive than the testimony regarding the onset of the Veteran's hearing loss, especially because two examiners explicitly stated that they gave the Veteran the benefit of the doubt because of his in-service noise exposure.  Further, as the June 2016 examiner noted, the Veteran experienced significant post military noise exposure due to his 40 year post-service employment in construction.

Thus, after reviewing the evidence of record, the Board finds that the bilateral hearing loss did not originate in service or within one year thereafter, and that there is no causal connection between the current bilateral hearing loss disability and service.  The Board does not find the Veteran's account of a potential improper audiometric examination at separation supersedes the clinical evidence contrary to service-connection.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

After a review of all the evidence, the Board finds that service connection for bilateral tinnitus is not warranted.

The Veteran has asserted that noise exposure in-service caused his current tinnitus, which results in ringing in his ears. The tinnitus was first noted on the record in the audiology referral in May 2008. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  The Veteran's STRs are negative for complaints of, treatment for, or diagnoses of tinnitus.  The Board notes that the Veteran submits that the examiner inaccurately stated that the Veteran's tinnitus started 5 to 6 years before the May 2008 examination (which the Veteran states was the answer to how long he had been using the VA for his care).  However, at the June 2016 examination, the Veteran reported that he had "no idea when tinnitus started" and the examiner noted that at the audiology examinations, the Veteran never stated that the tinnitus began in-service.  Due to the conflicting statements concerning the onset of tinnitus, the Board finds that the Veteran's statements alone do not support a finding of continuity of symptomatology since service. 

While the Veteran is competent to report things that come to him through his senses, the Veteran is not competent to provide an etiology opinion regarding tinnitus as that requires specialized training.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that a continuity of symptomatology is contended, the Board finds that the first note of tinnitus was in a May 2008 referral for an audiological examination and his statements to examiners indicate that the Veteran does not know when the tinnitus actually began.  Furthermore, the June 2016 examiner found that because of a lack of reported tinnitus within one year of discharge and the finding that the Veteran's hearing loss is not connected to service, the Veteran's tinnitus was not caused by acoustic trauma during military service.  

Thus, after reviewing the evidence of record, the Board finds that the bilateral tinnitus did not originate in service and that there is no causal connection between the current bilateral tinnitus and service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for bilateral tinnitus.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

The preponderance of the evidence is against a finding that an in-service event caused the Veteran's current bilateral hearing loss and tinnitus.  Therefore, the criteria for service connection for the Veteran's bilateral hearing loss and tinnitus have not been met and the claims must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


